     Case 2:20-cv-01939-KJM-DMC Document 11 Filed 01/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NEAL BORDENAVE,                                   No. 2:20-CV-1939-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    SAFECO INSURANCE COMPANY OF
      ILLINOIS, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action. Good

19   cause appearing therefor, the initial scheduling conference in this matter set for January 27, 2021,

20   at 10:00 a.m., before the undersigned in Redding, California, is vacated pending resolution by the

21   District Judge of Plaintiff’s motion to remand.

22                  IT IS SO ORDERED.

23   Dated: January 22, 2021
                                                           ____________________________________
24                                                         DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26

27

28
                                                       1
